                               Forensic Building Science, Inc.
                                       657 Lincoln Avenue
                                       St. Paul, MN 55105
                                        T: 651.222.6509
                                     www.forensicbuildingscience.com



  Date:           January 22, 2018


  Client:         Howarth Group

  Property:       Rocky Waters Motor Inn
                  333 Parkway,
                  Gatlinburg, TN 37738

  Dear Mr. Howarth:
  This letter will serve as an interpretation with recommendations from our particulate matter
  sampling at the above referenced property. Air sampling and tape lift sampling was performed by
  Forensic Building Science (FBS) on January 4 and 5, 2018 in response to a recent brush fire.


  I.        Summary of Opinions
  Based on the site inspection and documentation of the damages conducted by FBS, including
  review of the results of our soot sampling I have concluded that the property in question located
  at 333 Parkway, Gatlinburg, TN 37738 has been damaged by the brush fire through the deposition
  of soot and ash throughout the attic assemblies, interior partition walls, dropped ceilings,
  mechanical chase ways, light fixtures and venting. Based on the sample results, and the type of
  construction in the building, it is my opinion that the brush fire caused damage to the building
  through the deposition of carcinogenic soot into hidden wall and ceiling cavities. This soot is still
  viable in the ambient air as evidenced by our sampling results.


  II.       Sampling Results
  N.G. Carlson Analytical, Inc.
  216 16th Ave. S.W.
  New Brighton, MN 55112                                               January 13, 2018

  RE:       Rocky Waters Motor Inn, 333 Parkway, Gatlinburg, TN 37738

  Air-o-cell cassette samples (January 4, 2018 to January 5, 2018)




                                                   1
  Rocky Water Motor Inn
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 1 of 70 PageID #:
                                   3818
     Location (description         Trace       Primary Particles   Notes
     from chain of custody)        density

     2– Room 102 bedroom              Light    Char [<0.5]
     exterior (LE) wall (30
                                               No Soot
     liters)

     3 Room 104 bathroom            Moderate   Char [<0.5]
     vanity interior dividing
                                               Soot [1-2]
     wall (30 liters)

     4 Room 105 bathroom           Very Heavy Char [8-10]
     dropped ceiling (30 liters)
                                               Soot [<0.5]

     5 Room 114 bedroom               Light    Char [<1]
     exterior (BE) wall (30
                                               No Soot
     liters)

     6 Room 118 bathroom              Light    Char [<1]
     interior wall through
                                               No Soot
     plumbing chaseway (30
     liters)

     7 Room 119 exterior (LE)         Light    No Char
     wall (30 liters)
                                               No Soot

     8 Room 125 interior wall         Light    Char [<0.5]
     vanity (30 liters)
                                               No Soot

     9 Room 127 interior              Light    No Char
     dividing (LE) wall (30
                                               No Soot
     liters)




                                                2
  Rocky Water Motor Inn
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 2 of 70 PageID #:
                                   3819
      10 Room 128 bathroom             Light     Char [<0.5]
      (FE) exterior wall (30
                                                 No Soot
      liters)

      11 – Room 136 vanity             Light     Char [<0.5]              Light Asp/Pen
                                                                               like
      interior wall (30 liters)
                                                 No Soot

      13 – Room 131 bathroom           Heavy     Char [15-20]
      CMU chaseway inside
                                                 Soot [1-2]
      dropped ceiling (30 liters)

      14 – Attic space above         Moderate    Char [40-50]
      Room 101 &102 ambient
                                                 Soot [<1]
      air (75 liters)

      17 – Attic space above           Heavy     Char [10-14]             Light Asp/pen
                                                                               like
      rooms 116-119 ambient
                                                 Soot [<0.5]
      air (75 liters)


  Char and soot like particle interpretation:

  Less than 0.5 particles per field (400x) – negligible impact of smoke
  0.5 and 2.0 particles per field (400x) – limited impact of smoke
  2.0 and 10 particles per field (400x) – moderate impact of smoke
  10 – 50 particles per field (400x) – Significant impact of smoke
  > 50 particles per field TNTC – Major impact of smoke
  * Several large clusters of soot-like particles noted

  Tease tape samples (January 4, 2018 to January 5, 2018)



      Location (description         Trace       Primary Particles            Notes
      from chain of custody)        density
                                    notes

      1 – Room 102 wood                          Char [20-30]
      burning fire place – tape                  Soot [50+]
      lift

                                                  3
  Rocky Water Motor Inn
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 3 of 70 PageID #:
                                   3820
      12 – Room 131 fireplace -                  Char [10-20]
      tape lift                                  Soot [50+]

      15 – Attic space above                     Char [2-3]
      rooms 101 &102 wood                        No Soot
      joist- tape lift

      16 – Attic space above                     Char [5-10]
      rooms 108 &109 support                     Soot [<1]
      beam- tape lift

      18 – Attic space above                     Char [5-10]
      Rooms 116-119 metal                        No Soot
      pipe– tape lift


  Char and soot-like particle interpretation:

  Less than 0.5 particles per field (400x) - negligible impact of smoke
  0.5 and 2.0 particles per field (400x) - limited impact of smoke
  2.0 and 10 particles per field (400x) - moderate impact of smoke
  10 - 50 particles per field (400x) - Significant impact of smoke
  > 50 particles per field TNTC - Major impact of smoke
  * Several large clusters of soot-like particles noted

  Methods:

  The Air-o-cell Cassette traces were identified under light microscopy viewed at 100x, 200x and
  400x. Lacto fuchsin stain in 85% lactic acid was used to aid in identification.

  No chemical identification was conducted on the soot-like, char-like particles, and carbon black-
  like particles. Presumptive identification was based on particle morphology.

  Discussion:

  Soot levels varied from not noted to major on the tease tape samples.
  Char levels varied from negligible to significant on the tease tape samples.

  Char levels varied from not noted to moderate on the air samples.
  Soot levels varied from not noted to limited on the air samples.




                                                   4
  Rocky Water Motor Inn
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 4 of 70 PageID #:
                                   3821
  Sincerely,




  Neil G. Carlson, C.I.H.
  N.G. Carlson Analytical, INC.


  III.   Sampling Discussion
  Typically, in post fire remediation strategies recommended by fire restoration companies and
  insurance companies, walls, ceilings and floors that do not show signs of actual fire damage [e.g.
  char, physically burned materials] are left in place and either surfaced cleaned or repainted. Post
  remediation complaints from building occupants often include descriptions of a “lingering smoke
  smell” months and years later, particularly when large variations in temperature and humidity
  occur. Soot left in these cavities is “recharged” by this increase in water vapor drive from the
  humidity causing the smell to present.
  FBS collected a total of 18 interior samples at the Rocky Water Motor Inn building. The primary
  purpose of the sample collection was to determine whether or not smoke soot consistent with the
  reported fire event is in the ceiling, wall, floor and ducting cavities, wire chase ways and other
  open bypass areas and assist in developing recommendations for repairs.
  All the air samples were collected with an air sampling pump calibrated to run at a volume of 15
  liters per minute. The sample duration varied by location. The air samples were collected with
  Air-O-Cell sampling cassettes.
  The ambient air samples are collected for a five-minute sample period to use for comparison
  purposes. Tape lifts and were collected from visible surfaces where no sign of soot was viewed.
  The sample locations were chosen based on my training, education and experience and the site-
  specific inspections and similar projects with similar failure mechanisms. All the samples were
  collected and entered in to a sample chain of custody. After the sampling was completed, the
  samples were delivered to Neil Carlson, CIH, of NG Carlson Analytical. The analysis of the
  results is included in the report from him.
  In addition to the sample chain of custody, the locations of all the samples were written down in
  a site log book so that the information can be more easily viewed.




                                                  5
  Rocky Water Motor Inn
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 5 of 70 PageID #:
                                   3822
  IV.   Description of Soot

  Definition of Soot:
  Soot is a general term that refers to the black, impure carbon particles resulting from the
  incomplete combustion of a hydrocarbon. It is more properly restricted to the product of the
  gas-phase combustion process but is commonly extended to include the residual pyrolyzed fuel
  particles such as cenospheres, charred wood, petroleum coke, etc. that may become airborne
  during pyrolysis and which are more properly identified as cokes or chars. The gas-phase
  soots contain polycyclic aromatic hydrocarbons (PAHs). The PAHs in soot are known
  mutagens and probable human carcinogens. Soot is in the general category of airborne
  particulate matter, and as such is considered hazardous to the lungs and general health. Soot
  is classified as a "Known Human Carcinogen" by the International Agency for Research on
  Cancer (IARC).i


  V. Conclusions

  Soot and/or char was found in 16 of the 18 locations sampled [89% of the samples taken].
  Generally, attic areas, mechanical chase ways in CMU block and drop ceiling areas were most
  affected. Some interior partition walls were also affected.

  Based on the results of the sampling, all insulation should be removed from the attics, and all
  framing, exposed roof deck sheathing, ducting, piping and top surface of exposed upper ceiling
  in the attics should be cleaned by HEPA and back sprayed with BIN primer. All mechanical
  chase ways in CMU should be cleaned and sealed. All drop ceilings materials should be
  discarded and replaced. During this work, all ceiling and interior walls that are exposed during
  the attic work should also be cleaned and reinsulated.

  All top floor ceiling lights and electrical outlets should be detached, cleaned and reset. To
  eliminate cross contamination removal should be done using enclosed critical containments and
  HEPA units.




                                                  6
  Rocky Water Motor Inn
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 6 of 70 PageID #:
                                   3823
  Forensic Building Science’s opinions and recommendations are made without regard to
  coverage. The Insurance Carrier determines coverage and any issues related to coverage are the
  responsibility of the Insured and the Carrier. Discovery is ongoing. Additional testing and
  inspections may need to be performed and additional and/or supplemental information and
  opinions may be contained in future reports issued by Forensic Building Science, Inc. This report
  is the exclusive property of the client noted previously and cannot be relied upon by a third party.
  Copies of this report are released to third parties only by written permission of the client.




                                                               January 22, 2018
  Adam Piero, Field Investigator                               Date




                                                                January 22, 2018____
  Jim Irmiter, Senior Project Consultant                        Date
  IICRC Fire and Smoke Restoration Technician



                                                               January 22, 2018
  Thomas Irmiter, President & Owner                            Date




  i
      Reference
  US Department of Health and Human Services. Public Health Service, National Toxicology
  Program. Report on Carcinogens, Twelfth Edition. 2011. Accessed at
  http://ntp.niehs.nih.gov/ntp/roc/twelfth/roc12.pdf on June 14, 2011.




                                                   7
  Rocky Water Motor Inn
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 7 of 70 PageID #:
                                   3824
                     Forensic Building Science, Inc.
                            Photo Log – January 4, 2018
                   PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                      Figure 01. (AP)




                                      Figure 02. (AP)




     Reviewed: by TJI                                           Page 1 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 8 of 70 PageID #:
                                   3825
                     Forensic Building Science, Inc.
                            Photo Log – January 4, 2018
                   PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                            Figure 03. Bedroom overview. (AP)




                           Figure 04. Living area overview. (AP)




     Reviewed: by TJI                                           Page 2 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 9 of 70 PageID #:
                                   3826
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 05. (AP)




                                       Figure 06. (AP)




     Reviewed: by TJI                                           Page 3 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 10 of 70 PageID #:
                                   3827
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                          Figure 07. For base line comparison (AP)




                                       Figure 08. (AP)




     Reviewed: by TJI                                           Page 4 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 11 of 70 PageID #:
                                   3828
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 09. (AP)




                                       Figure 10. (AP)




     Reviewed: by TJI                                           Page 5 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 12 of 70 PageID #:
                                   3829
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 11. (AP)




                                       Figure 12. (AP)




     Reviewed: by TJI                                           Page 6 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 13 of 70 PageID #:
                                   3830
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                              Figure 13. Room overview. (AP)




                                       Figure 14. (AP)




     Reviewed: by TJI                                           Page 7 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 14 of 70 PageID #:
                                   3831
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 15. (AP)




                                       Figure 16. (AP)




     Reviewed: by TJI                                           Page 8 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 15 of 70 PageID #:
                                   3832
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 17. (AP)




                                       Figure 18. (AP)




     Reviewed: by TJI                                           Page 9 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 16 of 70 PageID #:
                                   3833
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                              Figure 19. Room overview. (AP)




                                       Figure 20. (AP)




     Reviewed: by TJI                                          Page 10 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 17 of 70 PageID #:
                                   3834
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 21. (AP)




                                       Figure 22. (AP)




     Reviewed: by TJI                                          Page 11 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 18 of 70 PageID #:
                                   3835
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 23. (AP)




                                       Figure 24. (AP)




     Reviewed: by TJI                                          Page 12 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 19 of 70 PageID #:
                                   3836
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 25. (AP)




                              Figure 26. Room overview. (AP)




     Reviewed: by TJI                                          Page 13 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 20 of 70 PageID #:
                                   3837
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                            Figure 27. Overview continued. (AP)




                                       Figure 28. (AP)




     Reviewed: by TJI                                          Page 14 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 21 of 70 PageID #:
                                   3838
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 29. (AP)




                                       Figure 30. (AP)




     Reviewed: by TJI                                          Page 15 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 22 of 70 PageID #:
                                   3839
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 31. (AP)




                              Figure 32. Room overview. (AP)




     Reviewed: by TJI                                          Page 16 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 23 of 70 PageID #:
                                   3840
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                            Figure 33. Overview continued. (AP)




                                       Figure 34. (AP)




     Reviewed: by TJI                                          Page 17 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 24 of 70 PageID #:
                                   3841
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 35. (AP)




                                       Figure 36. (AP)




     Reviewed: by TJI                                          Page 18 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 25 of 70 PageID #:
                                   3842
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 37. (AP)




                                       Figure 38. (AP)




     Reviewed: by TJI                                          Page 19 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 26 of 70 PageID #:
                                   3843
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 39. (AP)




                              Figure 40. Room overview. (AP)




     Reviewed: by TJI                                          Page 20 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 27 of 70 PageID #:
                                   3844
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                            Figure 41. Overview continued. (AP)




                                       Figure 42. (AP)




     Reviewed: by TJI                                          Page 21 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 28 of 70 PageID #:
                                   3845
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 43. (AP)




                                       Figure 44. (AP)




     Reviewed: by TJI                                          Page 22 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 29 of 70 PageID #:
                                   3846
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 45. (AP)




                                       Figure 46. (AP)




     Reviewed: by TJI                                          Page 23 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 30 of 70 PageID #:
                                   3847
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                              Figure 47. Room overview. (AP)




                            Figure 48. Overview continued. (AP)




     Reviewed: by TJI                                          Page 24 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 31 of 70 PageID #:
                                   3848
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 49. (AP)




                                       Figure 50. (AP)




     Reviewed: by TJI                                          Page 25 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 32 of 70 PageID #:
                                   3849
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 51. (AP)




                                       Figure 52. (AP)




     Reviewed: by TJI                                          Page 26 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 33 of 70 PageID #:
                                   3850
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 53. (AP)




                              Figure 54. Room overview. (AP)




     Reviewed: by TJI                                          Page 27 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 34 of 70 PageID #:
                                   3851
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 55. (AP)




                                       Figure 56. (AP)




     Reviewed: by TJI                                          Page 28 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 35 of 70 PageID #:
                                   3852
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 57. (AP)




                                       Figure 58. (AP)




     Reviewed: by TJI                                          Page 29 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 36 of 70 PageID #:
                                   3853
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                              Figure 59. Room overview. (AP)




                             Figure 60. Bedroom overview. (AP)




     Reviewed: by TJI                                          Page 30 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 37 of 70 PageID #:
                                   3854
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                            Figure 61. Living area overview. (AP)




                                       Figure 62. (AP)




     Reviewed: by TJI                                          Page 31 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 38 of 70 PageID #:
                                   3855
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 63. (AP)




                                       Figure 64. (AP)




     Reviewed: by TJI                                          Page 32 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 39 of 70 PageID #:
                                   3856
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 65. (AP)




                              Figure 66. Room overview. (AP)




     Reviewed: by TJI                                          Page 33 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 40 of 70 PageID #:
                                   3857
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                            Figure 67. Overview continued. (AP)




                                       Figure 68. (AP)




     Reviewed: by TJI                                          Page 34 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 41 of 70 PageID #:
                                   3858
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 69. (AP)




                                       Figure 70. (AP)




     Reviewed: by TJI                                          Page 35 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 42 of 70 PageID #:
                                   3859
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 71. (AP)




                                       Figure 72. (AP)




     Reviewed: by TJI                                          Page 36 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 43 of 70 PageID #:
                                   3860
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                              Figure 73. Room overview. (AP)




                                       Figure 74. (AP)




     Reviewed: by TJI                                          Page 37 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 44 of 70 PageID #:
                                   3861
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 75. (AP)




                                       Figure 76. (AP)




     Reviewed: by TJI                                          Page 38 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 45 of 70 PageID #:
                                   3862
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 77. (AP)




                                       Figure 78. (AP)




     Reviewed: by TJI                                          Page 39 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 46 of 70 PageID #:
                                   3863
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 79. (AP)




                                       Figure 80. (AP)




     Reviewed: by TJI                                          Page 40 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 47 of 70 PageID #:
                                   3864
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 81. (AP)




                                       Figure 82. (AP)




     Reviewed: by TJI                                          Page 41 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 48 of 70 PageID #:
                                   3865
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 83. (AP)




                                       Figure 84. (AP)




     Reviewed: by TJI                                          Page 42 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 49 of 70 PageID #:
                                   3866
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 85. (AP)




                                       Figure 86. (AP)




     Reviewed: by TJI                                          Page 43 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 50 of 70 PageID #:
                                   3867
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 87. (AP)




                                       Figure 88. (AP)




     Reviewed: by TJI                                          Page 44 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 51 of 70 PageID #:
                                   3868
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 89. (AP)




                              Figure 90. Attic space entry. (AP)




     Reviewed: by TJI                                          Page 45 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 52 of 70 PageID #:
                                   3869
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 91. (AP)




                                       Figure 92. (AP)




     Reviewed: by TJI                                          Page 46 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 53 of 70 PageID #:
                                   3870
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 93. (AP)

                                         Figure 94.




                                       Figure 95. (AP)




     Reviewed: by TJI                                          Page 47 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 54 of 70 PageID #:
                                   3871
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 96. (AP)




                                       Figure 97. (AP)




     Reviewed: by TJI                                          Page 48 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 55 of 70 PageID #:
                                   3872
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                       Figure 98. (AP)




                                       Figure 99. (AP)




     Reviewed: by TJI                                          Page 49 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 56 of 70 PageID #:
                                   3873
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 100.       (AP)




                                   Figure 101.       (AP)




     Reviewed: by TJI                                          Page 50 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 57 of 70 PageID #:
                                   3874
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                          Figure 102.       Attic space entry. (AP)




                        Figure 103.       Attic space overview. (AP)




     Reviewed: by TJI                                          Page 51 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 58 of 70 PageID #:
                                   3875
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                         Figure 104.       Overview continued. (AP)




                                   Figure 105.       (AP)




     Reviewed: by TJI                                          Page 52 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 59 of 70 PageID #:
                                   3876
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 106.       (AP)




                                   Figure 107.       (AP)




     Reviewed: by TJI                                          Page 53 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 60 of 70 PageID #:
                                   3877
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 108.       (AP)




                                   Figure 109.       (AP)




     Reviewed: by TJI                                          Page 54 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 61 of 70 PageID #:
                                   3878
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 110.       (AP)




                                   Figure 111.       (AP)




     Reviewed: by TJI                                          Page 55 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 62 of 70 PageID #:
                                   3879
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 112.       (AP)




                                   Figure 113.       (AP)




     Reviewed: by TJI                                          Page 56 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 63 of 70 PageID #:
                                   3880
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                          Figure 114.       Attic space entry. (AP)




                                   Figure 115.       (AP)




     Reviewed: by TJI                                          Page 57 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 64 of 70 PageID #:
                                   3881
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                        Figure 116.       Attic space overview. (AP)




                                   Figure 117.       (AP)




     Reviewed: by TJI                                          Page 58 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 65 of 70 PageID #:
                                   3882
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 118.       (AP)




                                   Figure 119.       (AP)




     Reviewed: by TJI                                          Page 59 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 66 of 70 PageID #:
                                   3883
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 120.       (AP)




                                   Figure 121.       (AP)




     Reviewed: by TJI                                          Page 60 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 67 of 70 PageID #:
                                   3884
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 122.       (AP)




                                   Figure 123.       (AP)




     Reviewed: by TJI                                          Page 61 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 68 of 70 PageID #:
                                   3885
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 124.       (AP)




                                   Figure 125.       (AP)




     Reviewed: by TJI                                          Page 62 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 69 of 70 PageID #:
                                   3886
                      Forensic Building Science, Inc.
                             Photo Log – January 4, 2018
                    PROJECT ADDRESS: 333 Parkway, Gatlinburg, TN 37738




                                   Figure 126.       (AP)




                                   Figure 127.       (AP)




     Reviewed: by TJI                                          Page 63 of 63
Case 3:19-cv-00006-DCLC-HBG Document 59-7 Filed 03/12/20 Page 70 of 70 PageID #:
                                   3887
